Per Curiam.
{¶ 1} In September 2002, appellant, Nawaz Ahmed, an inmate at Mansfield Correctional Institution, filed a complaint in the Court of Appeals for Belmont County. Ahmed requested a writ of prohibition to prevent appellee, Judge John Mark Costine of the Belmont County Court of Common Pleas, Probate Division, from subverting his appellate rights in certain probate cases. On October 29, 2002, Ahmed voluntarily dismissed his complaint under Civ.R. 41(A)(1)(a).
{¶ 2} On December 20, 2002, the court of appeals dismissed Ahmed’s complaint for failure to state a claim upon which relief can be granted.1 Following the dismissal, Ahmed filed several motions, including motions for contempt and for sanctions.
{¶ 3} On February 19, 2003, the court of appeals held that it had “no further jurisdiction to act on the motions filed since the order of dismissal” and that it would not rule upon Ahmed’s present and subsequent filings.
{¶ 4} In his appeal as of right, Ahmed contends that the court of appeals erred in failing to consider the merits of his postdismissal motions for contempt and sanctions.
{¶ 5} We agree. Trial courts may consider collateral issues like criminal contempt and Civ.R. 11 sanctions despite a dismissal. See State ex rel. Hummel v. Sadler, 96 Ohio St.3d 84, 2002-Ohio-3605, 771 N.E.2d 853, ¶ 23, and cases cited therein. Therefore, the court of appeals erred in holding otherwise.
Nawaz Ahmed, pro se.
Frank Pierce, Belmont County Prosecuting Attorney, and Robert W. Quick, Assistant Prosecuting Attorney, for appellee.
{¶ 6} Therefore, we reverse the judgment of the court of appeals and remand the cause for further proceedings consistent with this opinion.
Judgment reversed and cause remanded.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.

. On appeal, we reversed the judgment of the court of appeals. State ex rel. Ahmed v. Costine, 99 Ohio St.3d 212, 2003-Ohio-3080, 790 N.E.2d 330.